Order denying appellants’ application to examine J. Lester Shapiro before trial reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; examination to proceed on five days’ notice. The undisputed facts show that J. Lester Shapiro is in effect the plaintiff and that the named plaintiff is merely his dummy. The “ special circumstances ” referred to in section 288 of the Civil Practice Act are established. (Goodwin Apartment Corp. v. Kronish, 244 App. Div. 747; La Bonte v. Long Island R. R. Co., 242 id. 844; Rubel Corp. v. Rosoff, 251 id. 868.) Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.